
	
		I
		111th CONGRESS
		1st Session
		H. R. 2563
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Shuler (for
			 himself, Mr. Minnick,
			 Mr. Heller, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to establish additional
		  protections for consumers with regard to payday loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Payday Lending Reform Act of
			 2009.
		2.Payday lending
			 reformChapter 2 of the Truth
			 in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after section
			 129A the following new section:
			
				129B.Mandatory
				disclosures for extended repayment plans and other protections for
				consumers
					(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Consumer
				accountThe term consumer account or
				account shall have the meaning set forth in section 903 of the
				Electronic Funds Transfer Act (15 U.S.C. 1693a).
						(2)Extended
				repayment plan; repayment planThe term extended repayment
				plan or repayment plan means an installment plan under
				which a consumer who is unable to repay a payday loan on the loan due date and
				who complies with applicable requirements established under this section may
				repay the creditor the outstanding balance of the loan in at least 4
				substantially equal payments, on or after a date on which the consumer receives
				regular income, without being charged any additional interest and fees.
						(3)Interest and
				feesThe term interest and fees—
							(A)means all charges
				payable directly or indirectly by the consumer and imposed directly or
				indirectly by the creditor as an incident to or as a condition of the extension
				of a payday loan; and
							(B)does not
				include—
								(i)any reasonable
				charge for a default, delinquency, or similar occurrence;
								(ii)any charge
				imposed when, if for any reason, funds are not made available to pay an item or
				authorization delivered to the creditor when presented for payment, to the
				extent that the charge does not exceed the greater of $35 or the amount charged
				to the creditor by the creditor’s financial institution and the charge is only
				imposed once per each item or authorization regardless of whether the item or
				authorization is presented for payment more than once;
								(iii)a document
				preparation fee of up to $10; and
								(iv)a
				loan administrative fee, except when a loan is being refinanced, of up to 5
				percent of the original loan principal amount.
								(4)Payday loan;
				loanThe term payday loan or loan, for
				purposes of this section, means a closed end credit transaction, unsecured by
				any interest in the consumer’s personal property and excluding any credit card
				transaction under an open-end consumer credit plan, with a term of at least 7
				and not more than 91 days in which the amount financed does not exceed $2,000,
				pursuant to which the consumer receives funds from and incurs interest or a fee
				payable to a creditor, and contemporaneously with the receipt of funds,
				provides a payment instrument to the creditor who agrees with the consumer not
				to deposit or present the payment instrument for at least 7 days.
						(5)Payment
				instrumentThe term payment instrument means a
				check, automated clearinghouse debit, or remotely created check, or similar
				payment instrument directing the withdrawal of funds from a consumer
				account.
						(6)Refinancing;
				refinanceThe term refinancing or
				refinance means to refinance, renew, rollover, amend, or extend a
				loan beyond its original term, by payment of a fee.
						(b)Protections for
				Consumers
						(1)Mandatory
				disclosures for payday loansNo creditor may make a payday loan
				to a consumer unless the creditor has first provided the consumer with a copy
				of a written loan agreement, which shall be signed by the consumer and shall
				include the following information:
							(A)A clear and
				conspicuous description of the terms of the loan, in at least 18-point bold
				face type, including the consumer’s payment obligations under the loan and the
				total cost of all fees and other charges in connection with origination of the
				loan, stated as a dollar amount and as either a percentage of the original loan
				principal amount or in the form of the corresponding ratio of dollars per
				hundred dollars.
							(B)The name, address,
				and telephone number of the creditor making the loan.
							(C)The following
				statements, in at least 18-point bold face type:
								
										WARNING: This loan is not intended to meet
					 long-term financial needs. This loan should be used only to meet short-term
					 cash needs. The cost of this loan may be higher than loans offered by other
					 lending institutions.
										CREDIT COUNSELING AVAILABILITY: You should
					 consider contacting an independent, non-profit credit counseling agency
					 approved by the National Foundation for Credit Counseling (NFCC) or by a state
					 or federal government agency. You may obtain information on how to contact an
					 approved counselor near you by calling NFCC at
					 1–800–388–2227.
										NO CRIMINAL PROSECUTION OR SECURITY INTEREST: No
					 criminal prosecution may be commenced against you as a result of your
					 non-payment of this loan, and the creditor may not take or attempt to take an
					 interest in any of your personal property to secure this
					 loan.
										NO-COST EXTENDED REPAYMENT
					 PLAN:
										If you are unable to repay your loan when due, you
					 may elect once every 12 months to repay your loan to the creditor by using an
					 extended repayment plan that will allow you to repay your loan in at least 4
					 substantially equal installments as described further below without being
					 charged any additional interest and fees, to the extent that you repay the loan
					 as agreed under the repayment plan.
										To obtain an extended repayment plan, you must
					 advise the creditor prior to close of business on the last business day before
					 the original due date of the loan that you wish to enter into an extended
					 repayment plan by returning to the office where you obtained the loan or by
					 using whatever other method you used to obtain the loan, such as by Internet,
					 telephone or fax, and you must promptly sign an amendment to your loan
					 agreement reflecting the new payment schedule.
										The 12-month period during which you may elect to
					 use an extended repayment plan is measured from the date that you fully pay off
					 all amounts due under 1 extended repayment plan until the date that you enter
					 into another extended repayment plan.
										The creditor must allow you to repay your loan
					 balance in at least 4 substantially equal installment payments. These
					 installments must be due on or after a date on which you receive regular income
					 except that there shall be at least 13 days between installments, and the first
					 installment under the plan shall not be due before your next pay date that is
					 at least 13 days after you have signed the repayment plan
					 amendment.
										If you enter into an extended repayment plan and
					 then default by failing to meet your payment obligations, the creditor may
					 charge you a reasonable payment plan fee and may accelerate payment of the
					 balance remaining.
										You may prepay the amount due under the extended
					 repayment plan at any time without charge or
					 penalty.
									.
							(D)Any other
				disclosures required by Federal law.
							(2)Additional
				public disclosuresNo creditor shall make a payday loan to any
				consumer unless the following notices are posted conspicuously and in not less
				than 1-inch bold print in the creditor’s public lending area in each physical
				location, or, if the loan is made using the Internet, fax or other means,
				posted conspicuously on the creditor’s public Internet site relating to any
				such payday loan:
							
									Warning: This loan is not intended to meet
					 long-term financial needs. This loan should be used only to meet short-term
					 cash needs. The cost of your loan may be higher than loans offered by other
					 lending institutions.
									Credit Counseling Availability: You should
					 consider contacting an independent, non-profit credit counseling agency
					 approved by the National Foundation for Credit Counseling (NFCC) or by a state
					 or federal government agency. You may obtain information on how to contact an
					 approved counselor near you by calling the NFCC at
					 1–800–388–2227.
									No Criminal Prosecution Or Security Interest: No
					 criminal prosecution may be commenced against you as a result of your
					 non-payment of this loan, and we may not take or attempt to take an interest in
					 any of your personal property to secure this loan.
									Interest-Free Extended Repayment Plan: If you are
					 unable to repay your loan as agreed, we are required by federal law to allow
					 you to enter into an extended repayment plan, at least once every 12 months,
					 that will allow you to repay the loan in at least 4 substantially equal
					 installments without being charged any additional interest or fees as long as
					 you notify us of your desire to enter into such a plan prior to close of
					 business on the last business day before the original due date of the
					 loan.
								.
						(3)Mandatory
				extended repayment planNo creditor may make a payday loan to any
				consumer unless the creditor offers the consumer an extended repayment plan
				that meets the following requirements:
							(A)The extended
				repayment plan is offered at least once in any 12-month period, if the consumer
				advises the creditor prior to the close of business on the last business day
				before the original due date of the loan that the consumer is unable to repay
				the loan as agreed and wants to enter into an extended repayment plan.
							(B)To qualify for
				such an extended repayment plan, the consumer may be required to return to the
				office where the consumer obtained the loan or use whatever method (e.g.,
				Internet, telephone or facsimile) the consumer used to obtain the loan, and the
				consumer shall promptly sign an amendment to the loan agreement reflecting the
				new repayment schedule. For creditors operating over the Internet, the creditor
				also must obtain authorization to originate recurring debits to the consumer’s
				account in accordance with the new repayment schedule and in compliance with
				the authorization requirements for preauthorized transfers set forth under the
				Electronic Funds Transfer Act and Regulation E of the Board.
							(C)The creditor shall
				allow the consumer to repay the consumer’s loan balance in at least 4
				substantially equal installments generally due coinciding with the consumer’s
				periodic pay dates, but there shall be at least 13 days between installments,
				and the first installment under the plan shall not be due before the consumer’s
				next pay date that is at least 13 days after the repayment plan amendment is
				signed by the consumer.
							(D)The creditor may
				extend the length of time between installments.
							(E)The creditor may,
				with each payment under the plan by a consumer, provide for the return of the
				consumer’s prior held payment instrument and require a new payment instrument
				for the remaining balance under the plan. Alternatively, the creditor may
				require the consumer at the time the consumer enters into the extended payment
				plan to provide multiple payment instruments, 1 for each of the scheduled
				payments in the amount of those payments. For purposes of this subparagraph the
				term payment instrument does not include an automated
				clearinghouse debit.
							(F)The consumer may
				prepay the amount due under the extended repayment plan at any time without
				charge or penalty.
							(G)The consumer may
				not be charged additional interest and fees; however, if the consumer fails to
				meet such payment obligations, the creditor may charge a repayment plan fee and
				may accelerate repayment of the balance remaining.
							(4)Additional
				protections for consumersIt shall be unlawful for a creditor
				to—
							(A)require a consumer
				to pay more than the following authorized charges, each of which a creditor may
				charge and collect in connection with a payday loan:
								(i)interest and fees
				of 20 cents for every dollar of the original loan principal amount;
								(ii)a
				loan administrative fee of 5 percent of the original loan principal amount;
				and
								(iii)a document
				preparation fee of $10;
								(B)in connection with
				a refinancing, require a consumer to pay more than interest and fees of 20
				cents for every dollar of the refinanced amount, or to require a consumer to
				pay any loan administrative fee or document preparation fee;
							(C)threaten or seek
				to have the consumer prosecuted criminally to collect the loan;
							(D)take or attempt to
				take an interest in any of the consumer’s personal property to secure the
				loan;
							(E)file or initiate a
				legal proceeding of any kind, including a lawsuit or arbitration, against a
				consumer to collect on a loan that is the subject of an extended repayment
				plan, or construe the loan to be in default unless the consumer has failed to
				repay the loan as agreed under the terms of the repayment plan;
							(F)take any power of
				attorney;
							(G)include in the
				loan documents—
								(i)a
				confession of judgment clause;
								(ii)a
				waiver of the right to a jury trial, if applicable, in any action brought by or
				against a consumer, unless the waiver is included in an arbitration clause
				allowed by subparagraph (iii) of this paragraph; and
								(iii)a mandatory
				arbitration clause that is oppressive, unfair, unconscionable, or substantially
				in derogation of the rights of consumers;
								(H)make a payday loan
				to a consumer who has an outstanding loan obligation to the creditor under an
				extended repayment plan, or for at least 13 days until after the outstanding
				loan obligation to the creditor under any such repayment plan is paid in
				full;
							(I)make a payday loan
				with a term of less than 7 days;
							(J)knowingly accept
				payment in whole or in part for any obligation under an extended repayment plan
				based on funds obtained from another payday loan;
							(K)enter into any
				agreement with a consumer pursuant to which the consumer seeks or purports to
				waive the consumer’s rights under this section or any claim or defense arising
				out of the loan contract;
							(L)charge or attempt
				to collect attorney’s fees, court costs, or arbitration costs incurred in
				connection with the collection of a payday loan, in excess of 20 percent of the
				loan balance;
							(M)refinance a payday
				loan more than 4 consecutive times;
							(N)make more than 1
				payday loan at the same time to a consumer;
							(O)fail to give the
				consumer, after each payment by the consumer, a signed, dated, receipt showing
				the amount paid and the balance due on the loan; and
							(P)sell any insurance
				of any kind in connection with the making or collecting of a payday
				loan.
							(c)RescissionA
				consumer may cancel future payment obligations on a payday loan, without cost
				or finance charges, by informing the creditor in writing that the consumer
				wants to rescind the loan and by returning the cash amount of the principal of
				the loan to the creditor no later than the end of the business day following
				the day on which the payday loan agreement was executed.
					(d)Penalties;
				defense; civil liability
						(1)Civil money
				penaltyNotwithstanding the provisions of section 130(a), any
				person that violates this section, or seeks to enforce an agreement made in
				violation of this section, shall be subject to, for each such violation, a
				civil money penalty not to exceed $5,000.
						(2)Penalties not
				exclusive of other penaltiesThe remedies and rights provided
				under this section are in addition to and do not preclude any remedy otherwise
				available under applicable law to the person claiming relief under any such
				provision of law, other than section 130(a).
						(3)Availability as
				defenseNotwithstanding any statute of limitations or repose, a
				violation of this section may be raised as a matter of defense by recoupment or
				setoff to an action to collect any payday loan.
						(4)Civil
				liabilityIn determining the amount of the award in any class
				action, no minimum recovery as to each member of the class shall be applicable,
				and the total recovery in any class action or series of class actions arising
				out of the same failure to comply with the requirements of this section by the
				same creditor shall not be more than the lesser of $500,000 or 1 percent of the
				net worth of the creditor.
						(e)Inflation
				AdjustmentsThe dollar amounts specified in subsections (a), (b),
				and (c) shall be adjusted annually on January 1 by the annual percentage change
				in the Consumer Price Index, as reported on June of the year preceding such
				adjustment, but in no event may such dollars amounts be adjusted below the
				amounts stated in such subsections, as enacted.
					(f)RegulationsThe
				Board of Governors of the Federal Reserve System shall prescribe regulations to
				the extent necessary to implement this section.
					(g)Effect on state
				lawsNo provision of this section may be construed as preventing
				a State from regulating a payday loan, except that any State regulation shall
				not significantly interfere with the ability of a payday lender to offer a
				payday loan that meets the consumer protection standards in this
				section.
					.
		3.Technical and
			 conforming amendments
			(a)DisclosuresSection
			 128(a)(4) of the Truth in Lending Act (15 U.S.C. 1638(a)(4)) is amended—
				(1)by striking
			 or after does not exceed $5, and
				(2)by inserting
			  , or if the loan is subject to section 129B and the finance charge is
			 expressed as required by section 129B after does not exceed
			 $7.50.
				(b)Clerical
			 AmendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new items:
				
					
						129A. Fiduciary duty of servicers of
				pooled residential mortgages
						129B. Mandatory disclosures for extended
				repayment plans and other protections for
				consumers
					
					.
			(c)Effective
			 DateThe amendments made by this Act shall take effect 1 year
			 from the date of the enactment of this Act and shall apply to all payday loans
			 originated on or after such date.
			
